DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement filed on 11/05/2020 has been considered and
placed in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 6,922,108).
Regarding claim 1, Lin (hereinafter, Ref~108) discloses (please see Fig. 1 and related text for details) an active balun circuit comprising: 
a first transistor (BJT1 or BJT2) and a second transistor (BJT2 or BJT1) that are configured to output a pair of differential signals (OUT1/OUT2) corresponding to an input signal (INPUT); and 
a circuit element (140 of Fig. 1) that is configured to have an impedance at a first frequency that is VERY LARGE as described in col. 1, between 55-60, thus obviating the claimed “at least tenfold greater than impedances at other frequencies”, meeting claim 1.  
meeting claim 2.  
Regarding claim 3, Ref~108 discloses the active balun circuit according to Claim 2, wherein: the first terminal of the first transistor is an emitter, the second terminal of the first transistor is a base, the third terminal of the first transistor is a collector, the first terminal of the second transistor is an emitter, the second terminal of the second transistor is a base, and the third terminal of the second transistor is a collector as seen/expected, meeting claim 3.  
Regarding claim 4, Ref~108 discloses the active balun circuit according to Claim 2, wherein the circuit element comprises: an inductor (L4) having a first end coupled to a node between the first terminal of the first transistor and the first terminal of the second transistor, and a second end coupled to the reference potential as seen/expected, meeting claim 4.  
Regarding claim 5, Ref~108 discloses the active balun circuit according to Claim 2, wherein the circuit element comprises: 
an inductor (L4) having a first end coupled to a node between the first terminal of the first transistor and the first terminal of the second transistor, and a second end coupled to the reference potential; and 
meeting claim 5.  
Regarding claim 6, Ref~108 supports the claimed “wherein the circuit element comprises a wire having a length that is 1/4 of a wave length of a fundamental frequency of the input signal inputted to the input terminal”, since said claimed quarter wave length would be considered standard in the field, meeting claim 6.  
Regarding claim 7, Ref~108 discloses an active balun circuit comprising: 
a first transistor (BJT1 may be replaced with FET1 or the like as described in col. 3, between lines 45-50) including a first terminal (emitter/source) coupled to a reference potential (ground) via a circuit element (ground), a second terminal (base/gate) coupled to an input terminal (INPUT), and a third terminal (collector/drain) coupled to a supply voltage terminal (Vcc); and 
a second transistor (BJT2/FET2) including a first terminal (emitter/source) coupled to the reference potential via the circuit element (cs), a second terminal (base/gate) coupled to the reference potential, and a third terminal (collector/drain) coupled to the supply voltage terminal, wherein: 
the first terminal of the first transistor is a source or drain, the second terminal of the first transistor is a gate, the third terminal of the first transistor is a drain or source, the first terminal of the second transistor is a source or drain, the second terminal of the second transistor is a gate, the third terminal of the second transistor is a drain or source, and the first transistor and the second transistor are configured to output a pair of differential signals (OUT1/OUT2) from the third terminal of the first transistor and from the third terminal of the second transistor as seen/expected, meeting claim 7.  

a pair of amplifiers (not expressly shown, but such amplifiers would be considered as obvious features broadly suggested in col. 4, between lines 30-50 depending on specifications of an intended system/application) configured to receive the pair of differential signals output by the first and second transistors of the active balun circuit, meeting claim 8.  
Regarding claim 9, Ref~108 discloses a power amplifier circuit comprising: the active balun circuit according to Claim 7; and
 a pair of amplifiers configured to receive the pair of differential signals output by the first and second transistors of the active balun circuit as obviously expected from col. 4, between lines 30-50 depending on custom specifications of an intended system/application, meeting claim 9.  
	Regarding claim 12, Ref~108 teaches that most components in Fig. 1 may be integrated on-chip as broadly discloses in col. 3, between lines 34-45, thus said teaching obviating the claimed “a power amplifier module comprising: a semiconductor chip comprising elements of the active balun circuit according to Claim 2 other than the circuit element; a substrate comprising the circuit element of the active balun circuit, the substrate being electrically coupled to the semiconductor chip; and a pair of amplifiers configured to receive the pair of differential signals output by the first and second transistors of the active balun circuit”, since these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 12.  
	Regarding claim 13, the integrated circuit 100 of Ref~108 also supports the claimed “a power amplifier module comprising: a semiconductor chip comprising elements of the active meeting claim 13.  

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).